UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2014(Unaudited) DWS RREEF Global Infrastructure Fund Shares Value ($) Common Stocks 93.3% Canada 16.2% Canadian Pacific Railway Ltd. Enbridge, Inc. (a) Inter Pipeline Ltd. (a) Pembina Pipeline Corp. (a) TransAlta Renewables, Inc. (a) TransCanada Corp. (a) (Cost $460,370,004) China 2.1% ENN Energy Holdings Ltd. Jiangsu Expressway Co., Ltd. "H" Zhejiang Expressway Co., Ltd. "H" (Cost $60,140,928) France 3.9% Eutelsat Communications SA Groupe Eurotunnel SA (Registered) (Cost $111,711,762) Germany 0.8% Hamburger Hafen und Logistik AG(Cost $26,465,288) Hong Kong 2.0% China Merchants Holdings International Co., Ltd.(Cost $66,949,193) Italy 9.2% Atlantia SpA Snam SpA Terna - Rete Elettrica Nationale SpA (Cost $235,879,177) Luxembourg 3.9% SES SA(Cost $96,101,126) Mexico 1.6% Infraestructura Energetica Nova SAB de CV(Cost $30,681,971) Spain 3.4% Enagas SA Ferrovial SA (Cost $94,438,813) Switzerland 1.4% Flughafen Zuerich AG (Registered)(Cost $35,269,471) United Kingdom 7.9% National Grid PLC Pennon Group PLC United Utilities Group PLC (Cost $218,653,519) United States 40.9% American Tower Corp. (REIT) American Water Works Co., Inc. Cheniere Energy, Inc.* Crown Castle International Corp. (REIT) Enbridge Energy Management LLC (a) Enbridge Energy Partners LP (a) Enterprise Products Partners LP Genesis Energy LP (a) ITC Holdings Corp. (a) MarkWest Energy Partners LP (a) NiSource, Inc. PG&E Corp. Sempra Energy (a) Spectra Energy Corp. Union Pacific Corp. Valero Energy Partners LP (Cost $1,120,929,539) Total Common Stocks (Cost $2,557,590,791) Securities Lending Collateral 13.8% Daily Assets Fund Institutional, 0.07% (b) (c) (Cost $437,604,430) Cash Equivalents 6.4% Central Cash Management Fund, 0.05% (b) (Cost $202,932,075) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,198,127,296) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $3,212,234,197.At March 31, 2014, net unrealized appreciation for all securities based on tax cost was $392,414,061.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $416,795,394 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $24,381,333. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at March 31, 2014 amounted to $423,192,378, which is 13.3% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust As of March 31, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty GBP USD 4/4/2014 HSBC Bank U.S.A. EUR USD 4/4/2014 HSBC Bank U.S.A. USD GBP 5/6/2014 HSBC Bank U.S.A. EUR USD 5/6/2014 HSBC Bank U.S.A. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD EUR 4/4/2014 ) HSBC Bank U.S.A. USD GBP 4/4/2014 ) HSBC Bank U.S.A. Total unrealized depreciation ) Currency Abbreviations EUR Euro USD United States Dollar GBP British Pound At March 31, 2014 the DWS RREEF Global Infrastructure Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Utilities 33.8 % Energy 29.7 % Industrials 18.0 % Financials 12.3 % Consumer Discretionary 6.2 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Canada $ $
